DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a signal generator configured to: receive an identifier associated with a location on a surface where a localized haptic disturbance is desired; Application Serial No. 16/878,016Attorney Docket No. SENTP004C34use the identifier to obtain one  as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “receiving an identifier associated with a location on a surface where a haptic feedback is desired by an interface”; “using the identifier to obtain signals to be propagated through a surface of a medium”, “obtaining corrected signal configuration based at least in part on other provided information about a desired haptic feedback by using one or more calibration factors”; “generating one or more haptic feedback signals including generating signals by using the obtained signal configurations for each of a plurality of transmitters” does not reasonably provide enablement for “receiving an identifier associated with a location on a surface where a localized haptic disturbance is desired”; “using the identifier to obtain one or more signal configurations to be used to provide the localized haptic disturbance”; “generating a corresponding haptic component signal for each of a plurality of transmitters including by using location based signal parameters adjusted based on the one or more calibration factors”; “generating a corresponding haptic .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
As to claim 1: As addressed above, claimed subject matter for which the specification is not enabling. In addition, the specification does not describe “the haptic component signals through a touch medium of the surface”. Furthermore, Claim 1 is a method claim for operating an apparatus. However, the specification and the drawing do not show the operation flowchart step by step. Therefore, it does not enable one skill in the art to make and/or use the invention.
	As to claims 2-18: Claims 2-18 are dependent claims of claim 1. Therefore, claims 2-18 are also rejected with same rationale. 

Claims 19-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without “at least of interface, storage, controller, touch detection signal generator, drivers”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
As to claim 19: It recites “a system, comprising: a plurality of transmitters; a signal generator” to perform all operating functions without using any necessary 
As to claim 20: It recites “a system, comprising: an integrated circuit chip” to perform all operating functions without using any necessary components and/or elements. Therefore, it is not enable one skill in the art to practice the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are at least of interface, storage, controller, touch detection signal generator, drivers.
As to claim 19: It only recites “a system, comprising: a plurality of transmitters; a signal generator and a receiver”. Therefore, claim 19 is incomplete for omitting essential structural cooperative relationships of elements.
As to claim 20: It only recites “a system, comprising: an integrated circuit chip and a plurality of transmitters”. Therefore, claim 20 is incomplete for omitting essential structural cooperative relationships of elements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693